Per Curiam.
In bastardy proceedings under the statute the judgment contains an item of $60.00 for incidental expenses attending the birth of the child. There is nc evidence to sustain this part of the judgment; therefore the judgment is reversed and the cause will be remanded for a new trial. See Flores v. State, 72 Fla. 302, 73 South. Rep. 234, as to testimony admissible in proceedings of this character.
Reversed.
Taylor, C. J., and Whitpield, Ellis and Browne, J. J., concur.
*87West, J., specially concurs.